COX, Judge
(concurring):
In United States v. Williams, 29 MJ 112 (CMA 1989), and United States v. Lee, 25 MJ 457 (CMA 1988), we visited the customs and ration-control regulations in the Republic of Korea — USFK Regulation 27-5 and USFK Regulation 60-1. In Lee, I concluded that the so called “show and tell” regulations were lawful intrusions into a servicemember’s constitutional rights. A majority of the Court of Military Appeals partially adopted this view in Williams by permitting at least a request that the items or required documentation be shown. Id. at 115. The facts of this case seem to me to be just a different twist to the underlying question of how far the authorities can go to enforce the customs and ration-control regulations abroad.
As I have indicated elsewhere, I am skeptical about rigidly applying civilian constitutional analysis to the military community. See generally Goldman v. Weinberger, 475 U.S. 503, 106 S.Ct. 1310, 89 L.Ed.2d 478 (1986); United States v. Lee, supra at 470; United States v. Fagan, 28 MJ 64 (CMA), cert. denied, — U.S. -, 110 S.Ct. 83, 107 L.Ed.2d 48 (1989). However, I certainly agree with the majority that, notwithstanding the legitimate purpose of furthering customs enforcement in the Republic of Korea, certain activities of the authorities can amount to an unwarranted infringement of constitutional rights of service-members.
As noted in the majority opinion, whether there has been a seizure depends on whether “in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.” Michigan v. Chesternut, 486 U.S. 567, 573, 108 S.Ct.1975, 1979, 100 L.Ed.2d 565 (1988), quoting United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 1877, 64 L.Ed.2d 497 (1980) (opinion of Stewart, J.); see also United States v. Fagan, supra at 69. Necessarily, this involves a factual determination. If that be the case, and I agree that it is, then whether the military policeman “seized” the accused in a unconstitutional manner becomes a question of fact as well as one of law. See Martinez v. Nygaard, 831 F.2d 822, 826-28 (9th Cir.1987).
Here, Judge McRorie, a senior military officer and an experienced judge, determined as a matter of fact the accused was “seized” without probable cause or a “reasonably articulable suspicion.” These findings of fact are supported by competent evidence of record and, therefore, should not be disturbed on appeal. United States v. Burris, 21 MJ 140, 144 (CMA 1985). Applying the law to these facts does not warrant reversal.